Exhibit 10.18
[RPM International Inc. Letterhead]
Stephen J. Knoop
[Mr. Knoop’s home address]
Dear Steve:
This letter confirms our mutual agreement to the terms of your Employment
Agreement (“Agreement”) effective December 31, 2008, as modified to reflect your
current assignment as Chairman and Chief Executive Officer (“CEO”) of Specialty
Products Holding Co. (“SPHC”). All capitalized terms used in this letter
agreement have the same meaning as under the Agreement and all section
references refer to the same section under the Agreement.
     Section 2 — The Company and the Executive agree that Executive will take a
temporary leave of absence from his duties as Senior Vice President — Corporate
Development, so that he can devote all of his current time and efforts to his
duties as Chairman and CEO of the Board of Directors of SPHC, a wholly owned
subsidiary of the Company.
     Section 4 — The Company acknowledges that Executive’s temporary change in
duties will not alter his eligibility for and/or participation in the Company’s
Benefit Plans and other items of direct and indirect compensation enumerated in
Section 4.
     Section 6(a) — Executive agrees that his temporary change in duties does
not constitute a significant reduction in the nature and scope of his title,
authority or responsibilities that would constitute Good Reason in the event of
a Change in Control.
     Section 20 — The Company and Executive agree that for purposes of
Section 20, the terms of this Letter Agreement are made a part of the Agreement
as if originally included therein.
In all other respects, the Company and Executive agree that the remaining terms
of the Agreement continue if full force and effect.
Please signify your agreement with the above by signing both copies of this
Letter Agreement. Please retain one copy for your records and return the other
to me.
Very truly yours,

          /s/ Frank C. Sullivan    

Frank C. Sullivan
Chairman and Chief Executive Officer
Accepted this 20th day of July, 2010:

          /s/ Stephen J. Knoop    

Stephen J. Knoop

